Citation Nr: 1114385	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-24 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for bilateral hearing loss disability. 

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.

8.  Entitlement to service connection for residuals of a back injury.

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee condition, claimed as traumatic arthritis.

10.  Entitlement to service connection for a right knee condition, claimed as traumatic arthritis.

11.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee condition, claimed as traumatic arthritis.

12.  Entitlement to service connection for a left knee condition, claimed as traumatic arthritis.

13.  Entitlement to service connection for right hip traumatic arthritis.

14.  Entitlement to service connection for left hip traumatic arthritis. 

15.  Entitlement to service connection for right leg nerve damage.

16.  Entitlement to service connection for left leg nerve damage. 

17.  Entitlement to service connection for right knee nerve damage.

18.  Entitlement to service connection for left knee nerve damage. 

19.  Entitlement to service connection for right hallux malleus.

20.  Entitlement to service connection for left hallux malleus. 

21.  Entitlement to an increased rating for migraines, currently rated 30 percent disabling. 

22.  Entitlement to an increased rating for right hallux valgus, currently rated 10 percent disabling. 

23.  Entitlement to an increased rating for left hallux valgus, currently rated 10 percent disabling. 

24.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1977 to May 1986.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied reopening claims for service connection for hypertension, bilateral hearing loss disability, tinnitus, and a low back disability, and denied service connection for claimed nerve damage of the left leg, knee, and hip; nerve damage of the right leg, knee, and hip; traumatic arthritis of the left leg, knee, and hip and the right leg, knee, and hip; and, denied service connection for right and left hallux malleus (hammertoes).  See claims files, Vol 3.  The decision also denied increased ratings for migraines and for right and left hallux valgus (bunions).  The Veteran did not appeal the denial of an increased rating for migraines. 

This appeal also arises from a January 2009-issued RO decision that granted a 30 percent rating for migraines effective September 30, 2008.  The Veteran appealed for a higher schedular or extra-schedular rating for migraines.  

The United States Court of Appeals for Veterans Claims (Court) determined that where a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then the claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU) must be adjudicated along with the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In February 2009, the Veteran claimed that he cannot work due chiefly to service-connected migraines.  The Board has therefore added a TDIU claim to page 1.  Further development is needed before adjudicating this claim.

Entitlement service connection for hypertension, a bilateral hearing loss disability, a back condition, right and left knee arthritis, right and left knee nerve damage, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of October 1987, the RO denied service connection for a bilateral hearing loss disability, a bilateral knee condition, and a back condition and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the October 1987 decision and it became final.

3.  Evidence received at the RO since the October 1987 rating decision is so significant that it must be considered in order to fairly decide the merits of the claims for service connection for a bilateral hearing loss disability, a bilateral knee condition, and a back condition.  

4.  By rating decision of July 1989, the RO denied service connection for hypertension and tinnitus and properly notified the Veteran of that decision.  

5.  Because the Veteran did not file a substantive appeal, the July 1989 decision became final.

6.  Evidence received at the RO since the July 1989 rating decision is so significant that it must be considered in order to fairly decide the merits of the claims for service connection for hypertension and tinnitus.  

7.  Competent medical evidence tending to show right or left hip traumatic arthritis has not been submitted. 

8.  Competent medical evidence tending to show right or left leg nerve damage has not been submitted. 

9.  Hammer toes of all digits of both feet arose postoperatively and have not been dissociated from service-connected surgery.

10.  Throughout the appeal period, migraines have been manifested by very frequent (daily) completely prostrating attacks (requiring bedrest) that have more nearly approximated severe economic inadaptatility.  

11.  Throughout the appeal period, right hallux valgus has been manifested by resection of the metatarsal head.  

12.  Throughout the appeal period, right great toe traumatic arthritis has been manifested by painful motion and X-ray evidence of arthritis.  

13.  Throughout the appeal period, left hallux valgus has been manifested by resection of the metatarsal head.  

14.  Throughout the appeal period, left great toe traumatic arthritis has been manifested by painful motion and X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The October 1987 RO rating decision, which denied service connection for a bilateral hearing loss disability, a bilateral knee condition, and a back condition, is final.  38 U.S.C.A. § 4005 (c)(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987). 

2.  New and material evidence has been received to warrant reopening the previously and finally denied claims of entitlement to service connection for a bilateral hearing loss disability, a bilateral knee condition, and a back condition, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The July 1989 RO rating decision, which denied service connection for hypertension and tinnitus, is final.  38 U.S.C.A. § 4005 (c)(1988); 38 C.F.R. 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988). 

4.  New and material evidence has been received to warrant reopening the previously and finally denied claims of entitlement to service connection for hypertension and tinnitus and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Traumatic arthritis of either hip was not incurred in or aggravated by active military service, may not be presumed to have been incurred in or aggravated by active military service, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).

6.  Nerve damage to either leg was not incurred in or aggravated by active military service, may not be presumed to have been incurred in or aggravated by active military service, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).

7.  Hammer toes of all digits of both feet were incurred in active military service.  38 U.S.C.A. §§ 1131, 1137, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

8.  The criteria for a 50 percent schedular rating for migraines are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2010).

9.  The criteria for a schedular rating greater than 10 percent for right hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2010).

10.  The criteria for a separate 10 percent schedular rating for traumatic arthritis of the right great toe are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).

11.  The criteria for a schedular rating greater than 10 percent for left hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2010).

12.  The criteria for a separate 10 percent schedular rating for traumatic arthritis of the left great toe are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, timely notices were provided in April and November 2005, prior to the initial unfavorable decision.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, additional notices pursuant to Dingess were sent in February and Oct 2008.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant reported relevant treatment at various military hospitals and VA medical centers.  VA has obtained all available records from such facilities.  The claimant testified at a hearing before the undersigned Acting Veterans Law Judge.  The claimant was afforded VA medical examinations at various times and the examination reports have been placed in the claims files.  It appears that the claimant does not receive any Social Security Administration benefits.  The record does not indicate that there is any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Analysis

New and Material Evidence

In pertinent part of an October 1987-issued rating decision, the RO denied entitlement to service connection for a back condition, a bilateral knee condition, and a bilateral hearing loss disability.  See claims files, Vol 1.  The Veteran and his appointed representative were notified of that action in a letter from the RO, and did not appeal.  Thus, the rating decision became final absent further appeal.  38 U.S.C.A. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987). 

In pertinent part of a July 1989-issued rating decision, the RO denied service connection for hypertension and tinnitus.  The Veteran submitted a notice of disagreement (hereinafter: NOD) and the RO issued statement of the case (hereinafter: SOC).  No VA Form 9 or 1-9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information, was received from the Veteran.  The RO therefore closed that appeal and the July 1989 decision became final.  38 U.S.C.A. § 4005 (c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988). 

Pursuant to 38 U.S.C. §§ 5108 and 7105(c) (West 2002), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2010).

38 C.F.R. § 3.156(a) (2010) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  Because the application to reopen the claims in this appeal was received in March 2005, this version applies.  

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court found new and material evidence where the new evidence would at least trigger the Secretary's duty to assist by providing a medical opinion.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Bilateral Hearing Loss Disability 

The relevant evidence of record at the time of the October 1987 RO rating decision that denied service connection for a bilateral hearing loss disability consists of service treatment records (STRs), VA X-ray and examination reports, audiometric data, a DD Form 214, and the Veteran's claim.  The STRs do not contain an entrance examination report, nor do they reflect any hearing-related complaint or treatment.  A February 1986 examination report indicates that hearing acuity was normal in both ears.  In February 1986, the Veteran completed a medical history questionnaire and checked "no" a history of hearing loss.  He was discharged from active service in May 1986, according to his DD-214.

An August 1987 VA examination report reflects that the Veteran reported deafness on the right.  An ear, nose, throat consultation report notes that about two years earlier right ear deafness was detected at Fort Carson.  Defective hearing was suspected by the VA Ear Nose Throat examiner, who offered an impression of possible right ear sensorineural loss.  Audiology was recommended.  

Upon VA audiology in August 1987, final right pure tone average was 23.3 decibels and final left pure tone average was15 decibels.  Word recognition was 94 percent on the right and 98 percent on the left.  The audiologist reported that initial responses AD (right side) were elevated, but were retested and only the above-mentioned final scores were recorded.   

The RO denied the claim in October 1987 on the basis that no defective hearing was shown during active service or since.  

The Board must review the evidence submitted since the final October 1987 decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim for service connection for a bilateral hearing loss disability, whether it results in a more complete record for evaluating the service connection claim, or whether the new evidence would at least trigger the Secretary's duty to assist by providing a medical opinion. 

The evidence submitted since the October 1987 RO decision includes a December 2004 VA audiology consultation report.  The report notes that the Veteran reported gradual decreased hearing and increased tinnitus since an explosion in 1978.  The examiner noted that a recent audiometry evaluation showed mild to moderate sensorineural hearing loss in both ears with good speech recognition scores.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides a critical missing element for service connection, that of a hearing loss disability and evidence of continuity of symptoms dating back to active military service, which could at least trigger VA's duty to obtain an examination and a medical opinion.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to adjudication.

The evidence submitted since the October 1987 RO decision also includes testimony offered before the undersigned Veterans Law Judge in February 2011.  The Veteran testified that he served with military police for over five years and was exposed to loud noise and acoustic trauma.  He testified that while on guard duty, an artillery simulator exploded nearby causing hearing loss, ear ringing, and facial injury.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides a critical missing element for service connection, that of an in-service event that could at least trigger VA's duty to obtain an examination or medical opinion. 

The Board concludes that the December 2004 clinical report and the recent testimonial evidence, when considered together, are new and material evidence that is so significant that it must be considered in order to fairly decide the merits of the claim.  The application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.

Back Condition

The relevant evidence at the time of the October 1987 RO rating decision that denied service connection for a back condition consists of STRs, VA X-ray and examination reports, audiometric data, a DD Form 214, and the Veteran's claim.  The STRs do not contain an entrance examination report, nor do they reflect any back-related complaint or treatment.  A February 1986 examination report indicates that the spine was normal.  In February 1986, the Veteran completed a medical history questionnaire and checked "no" to arthritis, rheumatism, or bursitis, and "no" to recurrent back pain.  He was discharged from active service in May 1986.

An August 1987 VA examination report reflects that the Veteran mentioned back problems, but the back was examined and found to be normal.  Range of motion of the spine was normal and painless.  Straight leg raising test was normal.  X-rays showed 6 lumbar vertebrae with narrowed lumbosacral interspace.  

The Board must review the evidence submitted since the final October 1987 decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim for service connection for a back condition, whether it results in a more complete record for evaluating the service connection claim, or whether the new evidence would at least trigger the Secretary's duty to assist by providing a medical opinion. 

The evidence submitted since the October 1987 RO decision includes testimony offered before the undersigned Veterans Law Judge in February 2011.  The Veteran testified that he fell off a truck and injured his back in Germany in 1978 and has had low back pain ever since.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides a critical missing element for service connection, that of a back injury in service.  This information could at least trigger VA's duty to obtain an examination and a medical opinion. 

The Board concludes that the recent testimonial evidence is new and material and is so significant that it must be considered in order to fairly decide the merits of the claim.  The application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.


Bilateral Knee Condition

The relevant evidence of record at the time of the October 1987 RO rating decision that denied service connection for a bilateral knee condition consists of STRs, VA X-rays and examination reports, audiometric data, a DD Form 214, and the Veteran's claim.  The STRs do not contain an entrance examination report, nor do they reflect any knee-related complaint or treatment.  A February 1986 examination report indicates that the lower extremities were normal.  That same month, the Veteran completed a medical history questionnaire and checked "no" to a history of arthritis, rheumatism, or bursitis, and "no" to a history of trick or locked knee.  

An August 1987 VA examination report reflects that the Veteran mentioned leg problem and right knee problems.  The right knee was X-rayed and examined and found to be normal.  Range of motion was normal.  The left knee was not examined. 

The evidence submitted since the October 1987 RO decision includes testimony offered before the undersigned Veterans Law Judge in February 2011.  The Veteran testified that the knee-related problems are due to his service-connected painful feet.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides a critical missing element for service connection, that of a theory of secondary service connection for the knees due to years of coping with painful service-connected feet.  This information could at least trigger VA's duty to obtain an examination and a medical opinion. 

The Board concludes that the recent testimony is new and material and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for arthritis of the knees. 

Hypertension 

"Hypertension" means persistently high arterial blood pressure.  Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90.  Hypertension may have no known cause (essential or idiopathic h.) or be associated with other primary diseases (secondary h).  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).

The relevant evidence of record at the time of the July 1989 RO rating decision that denied service connection for hypertension includes STRs, a VA examination report, a November 1988 VA hospital report and the Veteran's claim.  The STRs do not reflect any abnormal blood pressure reading.  A February 1986 examination report indicates that the Veteran's blood pressure was well within normal limits (98/78).  The Veteran completed a medical history questionnaire and checked "no" to high or low blood pressure.  He was discharged from active service in May 1986.

The Veteran submitted his original claim for benefits in December 1986.  He did not mention hypertension.  

An August 1987 VA examination report reflects that the Veteran's blood pressure readings were normal at three separate measurements.  They were 120/80, 110/70, and 120/80.

Temple, Texas, VA Medical Center hospitalized the Veteran in November 1988 for sudden-onset chest pains.  The report mentions that he had been treated for hypertension three years prior, but had stopped taking hypertension medication against doctor's orders.  On admission, blood pressure reading was 140/108.  The discharge diagnoses do not include hypertension.

In November 1988, while hospitalized by VA, the Veteran submitted a claim for service connection for hypertension.  He reported that hypertension had been treated in 1981 at Fort Bliss, Texas.  He reported post-service VA treatment for high blood pressure at Temple and Denver VA Medical Centers.

In July 1989, the RO denied service connection for hypertension.  

The evidence submitted since the July 1989 RO decision includes a Temple VA Medical Center report of hospitalization from June to July 1991.  The report notes a hospitalization for chest pains, but mentions that high blood pressure was noted in 1978.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides evidence of high blood pressure during active service, a missing element for service connection.  This information could at least trigger VA's duty to obtain an examination and a medical opinion. 

In February 2011, the Veteran testified before the undersigned Veterans Law Judge that hypertension first arose at Fort Leonard Wood, Missouri, and that many STRs show hypertension.  He recalled that he was given hypertension medication during active service.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides additional evidence of hypertension during active service.  This information could at least trigger VA's duty to obtain an examination and a medical opinion.  Therefore, the July 1991 VA hospital report together with the recent testimonial evidence is new and material and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for hypertension. 

Tinnitus

The relevant evidence of record at the time of the July 1989 RO rating decision that denied service connection for tinnitus includes STRs, a VA examination report, and the Veteran's claim.  The STRs do not reflect tinnitus.  In February 1986, the Veteran completed a medical history questionnaire; however, the questionnaire does not ask about tinnitus.  

The Veteran submitted his original claim for benefits in December 1986.  He did not mention tinnitus, but he did mention "hearing and facial pain."He reported that these began in March 1978.  

An August 1987 VA examination report does not mention tinnitus, nor does an August 1987 VA audiometry report. 

In May 1989, the Veteran requested service connection for tinnitus.  

In July 1989, the RO denied service connection for tinnitus.  No explanation was offered for the RO's denial of the claim.  The Board must review the evidence submitted since the final July 1989 RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim for service connection for tinnitus.  

In February 2011, the Veteran testified before the undersigned Veterans Law Judge that during active service a nearby explosion caused ear ringing, which he has had ever since.  This evidence is new because it had not been considered in the prior rating decision.  It is material because it provides evidence of tinnitus during active service.  This information could at least trigger VA's duty to obtain an examination and a medical opinion.  Therefore, the recent testimony is new and material and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for tinnitus. 

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, hypertension, and/or other organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

Right and Left Hip Arthritis; Right and Left Leg Nerve Damage

The STRs do not mention the hips and legs.  A February 1986 separation examination report notes normal lower extremities.  In February 1986, on a medical history questionnaire, the Veteran checked "no" to a history of swollen or painful joints; "no" to a history of arthritis, rheumatism, or bursitis; "no" to a history of bone, joint or other deformity; and, "no" to lameness.

Although a December 1986 original claim for benefits mentions back, knee, and foot problems, it does not mention a hip problem.  

An August 1987 VA examination report does not mention a hip or leg problem.  A June 1992 VA orthopedic compensation examination report does not mention a hip or leg problem.  The report mentions that the Veteran did not limp when he walked. 

In March 2005, the Veteran requested service connection for nerve damage of both hips and legs.  He reported that this is secondary to service-connected bilateral hallux valgus that had worsened over the years.

A June 2005 VA neurosurgery consultation report notes good range of motion of the hips, and full strength and normal sensation in the lower extremities.  

The Veteran underwent VA orthopedic, neurologic, and podiatric compensation examinations in August 2005.  The podiatry examination report notes that the Veteran claimed nerve damage to the legs, hips, and knees, and arthritis of the hips.  The examiner found the range of motion of the hips "unremarkable" and otherwise painless.  The diagnoses includes, "No nerve damage of bilateral legs, hips, or knees, symptoms are secondary to arterial peripheral vascular disease."  The examiner then dissociated peripheral vascular disease from service-connected foot disabilities.  The August 2005 orthopedic and neurology examination reports duplicate these findings and a November 2005-dated VA orthopedic compensation examination report also duplicates these findings.

In November 2005, the August 2005 VA examining physician offered this addendum:
       There is no nerve damage of the legs. 
       There is no hip arthritis (even if there was arthritis, it would not be secondary to bilateral hallux valgus with arthritis of the great toes.
       
A December 2007 VA out-patient treatment report mentions left hip pains.  

A September 2008 VA neurology clinic note mentions that severe back pains radiated down the legs and that there was right leg weakness.  Lumbar degenerative joint disease seemed to be implicated.  

A March 2009 VA muscles compensation examiner found the muscles of the lower extremities normal and deep tendon reflexes of the lower extremities normal and equal, bilaterally.  

In February 2011, the Veteran testified that nerve damage and arthritis of both hips was caused by his service-connected foot disabilities.  

As the various medical reports and especially the November 2005 VA addendum opinion reflect, there is no or left right hip or leg disability.  This means that there is no right or left hip arthritis and there is no right or left leg nerve damage.  The Board finds these medical opinions persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

Competent medical evidence tending to show right or left hip traumatic arthritis has not been submitted.  Competent medical evidence tending to show right or left leg nerve damage has not been submitted.  The only evidence favorable to these claims is the Veteran's opinion that such disabilities exist.  The Board must address the competency, credibility, and probative value of this lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the Veteran is not competent to identify a medical condition of either hip or leg; and, the Veteran is not reporting a contemporaneous medical diagnosis; and, his lay testimony of symptoms do not supports a later diagnosis by a medical professional, no probative weight can be attached to his testimony.

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims for service connection for right and left hip traumatic arthritis and for right and left leg nerve damage must be denied.  

Right and Left Hallux Malleus

Hallux malleus is hammer toe of the hallux, the great toe, Dorland's Illustrated Medical Dictionary 730 (28th ed. 1994). 

The STRs note the development of significant foot-related problems with bunion formation of both great toes.  Hammertoes were not shown prior to in-service foot surgery.  In March 1978, a Keller bunionectomy was performed to correct hallux valgus deformity and over-riding of the right 2nd toe by the great toe.  Degenerative arthritis of the right foot was noted.  The STRs reflect that a left bunionectomy was performed in December 1981.  Then, additional toes underwent osteotomy in December 1981, without relief to the left fourth toe.  In April 1982, he underwent another osteotomy, elevating the left fourth toe.  

A December 1986 original claim for benefits mentions that problems with both feet arose in 1977 in service.  

August 1987 VA X-rays showed moderate hallux valgus on the left, early degenerative changes of the left 1st metatarsophalangeal joint, marked changes on the right 1st metatarsophalangeal joint, and right hallux valgus.  An August 1987 podiatry consultation report clearly notes right hallux hammer toe and right 2nd, 3rd, and 4th hammertoes, semi-flexible.  The report mentions that hallux hammer toe of the right foot is due to surgery.  

In October 1987, the RO granted service connection for bilateral hallux valgus with calluses, postoperative, but did not mention hammertoes.  

A June 1992 VA orthopedic compensation examination report notes flexion contractures of the lesser toes of the right foot.  The examiner found hammer toe deformities of the right 2nd through 5th toes.  These toes were dorsally contracted. 

In March 2005, the Veteran requested service connection for right and left hallux malleus.  He reported that these disorders arose during active service. 

The Veteran underwent VA orthopedic, neurologic, and podiatric compensation examinations in August 2005.  The podiatry examination report notes, "Examination of both feet shows hammertoes, status post surgery on every digit of both feet."  Later in the report, the examiner stated, "There are hammertoes of all digits except the great toes, not correctable, status post surgery."  Regardless of the previous statement that seems to rule-out hammer toes of the great toes, a final diagnosis was then offered.  It states, "2.   Postoperative hammertoes, all digits both feet with fusion (bilateral hallux malleus/hammertoes)."  

In a November 2005 addendum, the August 2005 VA examining physician stated that hallux malleus/hammertoes are not secondary to bilateral hallux valgus with arthritis of great toes.  The physician did not dissociate the hammer toes from in-service foot and toe surgeries, however. 

A March 2009 VA podiatry compensation examination report reflects hammer toes of the right 3rd and 4th toes and also of the left 3rd and 4th toes.  The right foot was reportedly worse than the left.  There had been 14 related foot surgeries during and since active service.  The Veteran's gait was mildly antalgic.  

The March 2009 VA examiner opined that the hammer toe condition was not congenital or developmental.  The Board concludes from this statement that the hammer toes are an acquired condition.  

In February 2011, the Veteran testified that additional hammer toe surgery was planned.  The Veteran testified that the condition affected all of his toes.  

The medical reports discussed above strongly suggest that all toes are hammer toes.  Although the reports disagree as to whether all digits are hammer toes, resolving any remaining doubt in favor of the Veteran, the Board will place greater weight on the August 2005 VA examination report that notes that all toes are hammer toes.  

The medical reports also suggest that the hammer toes arose after surgery and are the result of surgery.  Because several of the bilateral metatarsal surgeries and toe osteotomies were performed during active service and because later surgeries were performed to correct service-connected bilateral hallux valgus and service-connected bilateral metatarsal phalangeal joint arthritis, it appears unnecessary to return the examination reports to the examiners for clarification as to which osteotomies and/or bunionectomy led to which hammertoes.  Although the November 2005 VA examination report dissociates all hammertoes from the bilateral hallux valgus and arthritis, the examiner did not dissociate the hammertoes from the osteomoties performed during active service.  The medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  Nieves-Rodriguez; Reonal, both supra.  

The Veteran's lay assertion that hammertoes were caused by active military service must also be afforded some weight because it supports the conclusion of the examiner that these hammertoes arose postoperatively.  38 C.F.R. § 3.159.  Jandreau, supra.

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for hammer toes of all toes of both feet will be granted.

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  


Increased Rating for Migraines

As noted in the introduction, in a March 2008-issued rating decision, the RO granted a 10 percent rating for migraines.  A September 2008 VA out-patient treatment report notes that migraine medications were adjusted.  The report notes daily unilateral migraines with accompanying nausea, photophobia, and phonophobia.  Sleeping appears to offer relief.  

In September 2008, the Veteran requested an increased rating.  

A March 2009 VA compensation examination report reflects daily headaches lasting two to three hours.  The Veteran treated these with Tylenol(r).  The examiner noted that the Veteran had retired from working in 2008 due to his service-connected foot and migraine disabilities, although the examiner commented that the Veteran could work at an occupation with his service-connected conditions.  

In January 2009, the RO granted a 30 percent rating effective from September 30, 2008, for migraines under Diagnostic Code 8100.

In July 2009, the Veteran's VA physician reported that headaches affected the Veteran's ability to work as a counselor.  

In February 2011, the Veteran testified before the undersigned Veterans Law Judge that his daily migraines caused intense pain and that he had to go into a dark closet to avoid light.  He testified that migraines precluded working.  He testified that his migraines had worsened since his last examination. 

Under Diagnostic Code 8100, a noncompensable rating is warranted for attacks occurring less frequently than one in two months.  A 10 percent rating for migraines is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The Veteran's migraines have been manifested throughout the appeal period by very frequent (daily) completely prostrating attacks (requiring bed rest) that have produced severe economic inadaptability.  Comparing these manifestations with the criteria of the rating schedule, the Board finds that the criteria for a 50 percent schedular rating under Diagnostic Code 8100 are more nearly approximated throughout the appeal period.  The Veteran's treating VA physician has written a letter on behalf of the Veteran explaining that migraines affected the Veteran's ability to work as a counselor.  In fact, the Veteran no longer works as a counselor, due in part to migraines.  Resolving any remaining doubt on the issue, the Board finds that this more nearly approximate severe economic inadaptability. 

Although the Veteran testified that his migraines had worsened since his last examination, the grant of the maximum rating for the entire appeal period renders moot the need for re-examination.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 50 percent rating for migraines will therefore be granted.

Increased Rating for Right Hallux Valgus

Right hallux valgus has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5280.  The RO's rating code sheets reflect that this disability has been combined with service-connected traumatic arthritis of the right great toe.

Severe unilateral hallux valgus warrants a 10 percent rating if the extent of the disability is equivalent to amputation of the great toe.  A 10 percent evaluation is also warranted for postoperative unilateral hallux valgus with resection of the metatarsal head.  10 percent is the only rating offered for hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  

As set forth above, only one rating is offered for hallux valgus and that rating does not depend on the severity of the condition.  Because the 10 percent rating has already been assigned, there is no need for further analysis of the facts of the case.  However, traumatic arthritis of the great toe is a disability separate from hallux valgus.  Thus, it is appropriate to consider a separate rating compensable rating for arthritis of the right great toe.  

Traumatic arthritis is rated under Diagnostic Code 5003 for painful motion of the joints of the toe.  Degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) The 20 percent and 10 percent ratings based on X-rays will not be combined with ratings based on limitation of motion.  Note (2) The 20 percent and 10 percent ratings based on X-rays will not be used in ratings listed under diagnostic codes 5013-5024.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). 

Because there is X-ray evidence of arthritis of the right great toe, and evidence of painful motion and use of the toe, a single 10 percent rating is warranted for arthritis of a group of minor joints of the right foot.  38 C.F.R. § 4.45 (f) explains which groups of minor joints may enjoy separate ratings. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  A separate 10 percent rating will be granted for arthritis of the right great toe.  This grant considers the DeLuca tenets of additional functional impairment due to painful motion.

Increased Rating for Left Hallux Valgus

In a manner similar to the right foot, left hallux valgus has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5280.  This disability has been combined with service-connected traumatic arthritis of the left great toe.

As set forth above, only one rating is offered for hallux valgus and that rating does not depend on the severity of the condition.  Because the 10 percent rating has already been assigned, there is no need for further analysis of the facts.  However, it is appropriate to consider a separate rating compensable rating for arthritis of the left great toe under Diagnostic Code 5003.  

Because there is X-ray evidence of arthritis of the left great toe and evidence of painful motion and use of the toe, a single 10 percent rating is warranted for arthritis of a group of minor joints of the left foot under Diagnostic Code 5003.  After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  A separate 10 percent rating will be granted for arthritis of the joints of the left great toe.  This grant considers the DeLuca tenets of additional functional impairment due to painful motion.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, an extra-schedular evaluation will be assigned.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As noted in the introduction, where a claimant claims unemployability due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice, supra.  The TDIU claim is addressed further in the REMAND portion of the decision below.  

CONTINUED ON FOLLOWING PAGE

ORDER

New and material evidence having been submitted, the applications to reopen the claims for service connection for hypertension, a bilateral hearing loss disability, tinnitus, residuals of a back injury, and for traumatic arthritis of both knees must be granted.  

Service connection for claimed traumatic arthritis of either hip is denied.  

Service connection for claimed nerve damage of either leg is denied.  

Service connection for hammertoes of all digits of both feet is granted.

A 50 percent schedular rating for migraines is granted, subject to the laws and regulations governing payment of monetary benefits. 

A schedular rating greater than 10 percent for right hallux valgus is denied. 

A separate 10 percent schedular rating for traumatic arthritis of the right great toe is granted, subject to the laws and regulations governing payment of monetary benefits.

A schedular rating greater than 10 percent for left hallux valgus is denied. 

A separate 10 percent schedular rating for traumatic arthritis of the left great toe is granted, subject to the laws and regulations governing payment of monetary benefits.




REMAND

VA's duty to assist includes obtaining a medical opinion where such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hypertension 

The STRs do not reflect any abnormal blood pressure reading.  A February 1986 examination report indicates that the Veteran's blood pressure was 98/78.  In February 1986, he completed a medical history questionnaire and checked "no" to high or low blood pressure.  An August 1987 VA examination report reflects that the Veteran's blood pressure readings were normal at three separate measurements.  They were 120/80, 110/70, and 120/80.

Temple, Texas, VA Medical Center hospitalized the Veteran in November 1988 for sudden-onset chest pains.  The report mentions that he had been treated for hypertension three years prior, but had stopped taking hypertension medication against doctor's orders.  On admission, blood pressure reading was 140/108.  The discharge diagnosis was pleurodynia, pulmonary bulla, left lung, and non-specific urethritis.

In November 1988, while hospitalized by VA, the Veteran submitted a claim for service connection for hypertension.  He reported that hypertension had been treated in 1981 at Fort Bliss, Texas.  He reported post-service VA treatment for high blood pressure and for his feet at Temple VA Medical Center and at Denver VA Medical Center.

A Temple, Texas, VA Medical Center report reflects hospitalization from June to July 1991, for chest pains, and mentions that high blood pressure was noted in 1978.  

In March 2005, the Veteran again requested service connection for hypertension.  He submitted July 2004 and later dated VA out-patient treatment reports that note that his hypertension was uncontrolled.  A March 2009 VA general medical examination report notes that hypertension was controlled by medication (see claims files, Vol 5). 

In October 2007, additional STRs were forwarded to the RO.  These do not show treatment for hypertension, however.  

In February 2011, the Veteran testified before the undersigned Veterans Law Judge that hypertension first arose at Fort Leonard Wood, Missouri, and that many STRs show hypertension.  He recalled that he was given hypertension medication during active service.  

It would be helpful if a physician would examine the Veteran and determine the likelihood that hypertension began during active service.  If it is unlikely that hypertension began during active service, then the physician should address the likelihood that any service-connected disability has caused or aggravated hypertension.  

Bilateral Hearing Loss Disability 

The STRs do not contain an entrance examination report, nor do they reflect any hearing-related complaint or treatment.  A February 1986 examination report indicates that hearing acuity was normal in both ears.  In February 1986, the Veteran completed a medical history questionnaire and checked "no" a history of hearing loss. 

An August 1987 VA examination report reflects that the Veteran reported deafness on the right.  An ear, nose, throat consultation report notes that about two years earlier right ear deafness was detected at Fort Carson.  Defective hearing was suspected by the VA Ear Nose Throat examiner, who offered an impression of possible right ear sensorineural loss.  Audiology was recommended.  

Upon VA audiology in August 1987, final right pure tone average was 23.3 decibels and final left pure tone average was15 decibels.  Word recognition was 94 percent on the right and 98 percent on the left.  The audiologist reported that initial responses AD (right side) were elevated, but were retested, and only the above-mentioned final scores were recorded.   

A December 2004 VA audiology consultation report notes that the Veteran reported gradual decreased hearing and increased tinnitus since an explosion in 1978.  The examiner noted that a recent audiometry evaluation showed mild to moderate sensorineural hearing loss in both ears with good speech recognition scores.

In February 2011, the Veteran testified that he served with military police for over 5 years and was exposed to loud noise and acoustic trauma.  He testified that while on guard duty, an artillery simulator exploded nearby causing hearing loss, ear ringing, and facial injury.  

It would be helpful if a physician would examine the Veteran and determine the likelihood that his hearing loss disability is related to active military service.  

Tinnitus

The Veteran submitted his original claim for benefits in December 1986.  He did not mention tinnitus.  In May 1989, the Veteran requested service connection for tinnitus.  A December 2004 VA audiology consultation report notes that the Veteran reported tinnitus since an explosion in 1978.  In February 2011, the Veteran testified before the undersigned Veterans Law Judge that a nearby explosion caused ear ringing, which he has had ever since.  

It would be helpful if a physician would examine the Veteran and determine the likelihood that his claimed tinnitus is related to active military service.  

Back Condition

The STRs do not contain an entrance examination report, nor do they reflect any back-related complaint or treatment.  A February 1986 examination report indicates that the spine was normal.  In February 1986, the Veteran completed a medical history questionnaire and checked "no" to arthritis, rheumatism, or bursitis, and "no" to recurrent back pain.  He was discharged from active service in May 1986.

An August 1987 VA examination report reflects that the Veteran mentioned back problems, but the back was examined and found to be normal.  Range of motion of the spine was normal and painless.  Straight leg raising test was normal.  X-rays showed 6 lumbar vertebrae with narrowed lumbosacral interspace.  

A July 2007 VA neurology consultation report notes lumbar spondylosis. 
In February 2011, the Veteran testified that he fell off a truck and injured his back in Germany in 1978 and has had low back pain ever since.  

It would be helpful if a physician would examine the Veteran and determine the nature and etiology of any spine-related disorder.  

Bilateral Knee Arthritis and Claimed Bilateral Knee Nerve Damage

The Board has found sufficient new and material evidence to reopen the claims.  When the Board reopens a previously-denied claim pursuant to the submission of new and material evidence, VA must review the service connection claim anew.  Because the RO did not find sufficient new and material evidence to reopen the claim, Board adjudication of the claim on the merits would carry a risk of unfair prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a remand is necessary for this procedural safeguard.  

Because it is possible that there is nerve damage in or around a knee joint due to arthritis of the knee, and because the claims for service connection for arthritis of both knees remain pending, a decision on the claims for service connection for nerve damage of the knee joints would be premature at this time.  Harris v. Derwinski, 1 Vet.App. 180 (1991) (a Board decision on a claim was premature where the claim was "inextricably intertwined" with another claim which was undecided and pending before VA).  Service connection for arthritis and nerve damage of either knee must therefore be remanded for any further development deemed necessary and adjudication on the merits.  

TDIU

In February 2009, the Veteran reported that service-connected migraines precluded working.  Thus, entitlement to TDIU is raised.  The TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should make arrangements for a VA hypertension examination.  The claims files should be made available to the examiner for review.  The examiner is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that hypertension arose during active military service.  The examiner should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the examiner should state the reason.  

2.  The AMC should make arrangements for a VA audiological examination to determine the nature and etiology of the bilateral hearing loss disability and claimed tinnitus.  The claims files should be made available to the examiner for review.  The examiner is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any current hearing loss disability, if found, is related to active military service.  The examiner is also asked to address whether it is at least as likely as not that tinnitus is related to active military service.  The examiner should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the examiner should state the reason.  

3.  The AMC should make arrangements for a VA examination to determine the nature and etiology any current back-related disability.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  For each diagnosis offered, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disability was caused or aggravated by active military service.  For any diagnosis found unlikely to have been caused or aggravated by active service, the examiner is asked to address whether it is at least as likely as not that any service-connected disability has caused or aggravated the back-related disability.  The examiner should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the examiner should state the reason.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After determining that all necessary notification and assistance to the Veteran has been accomplished, the AMC should re-adjudicate the claims for service connection for right and left knee arthritis on the merits and then re-adjudicate the potentially related claims of service connection for right and left knee nerve damage.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given opportunity to respond.

6.  The AMC should develop the TDIU claim as necessary, and ensure that all notice and assistance required by the VCAA is carried out.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

7.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K.  BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


